Citation Nr: 1821476	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION
The Veteran served on active duty from February 1971 to February 1973 and from June 1977 to April 1979.

This case is currently before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The matter was previously remanded in August 2016 to obtain new examinations that addressed the Veteran's ability to obtain employment.  


FINDINGS OF FACT

1.  The Veteran is currently in receipt of a 50 percent rating for his service-connected posttraumatic stress disorder (PTSD), a 30 percent rating for coronary artery disease status post coronary artery bypass graft, a 20 percent rating for diabetes mellitus (diabetes) with erectile dysfunction, a 10 percent rating for hypertension and a 0 percent rating for scarring, for a combined rating of 80 percent.

2.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  The Board may assign total disability ratings for compensation where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

As noted above, the Veteran is currently in receipt of a 50 percent rating for his service-connected PTSD, a 30 percent rating for coronary artery disease, a 20 percent rating for diabetes with erectile dysfunction, a 10 percent rating for hypertension and a 0 percent rating for scarring, for a combined rating of 80 percent.

As noted, to meet the requirement of "one 40 percent disability," if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  The Veteran's PTSD is rated at 50 percent, which meets the "one 40 percent disability" requirement.  Also as previously noted, the Veteran's combined rating of all his disabilities is 80 percent.  As such, the Veteran meets the percentage requirements for TDIU.  38 C.F.R. § 4.16(a). 

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

In his December 2010 application for TDIU (Form 21-8940) the Veteran noted that he had a high school degree and completed one year of college, with additional training in heating, ventilation, and air conditioning (HVAC).  He indicated that he worked at the Knoxville, Tennessee VA for over thirty years as a boiler operator but had to retire due to his heart disease.  When he attempted to reapply for the same position he stated that he was told he was unemployable.  In May 2011 correspondence, the Veteran indicated that he was able to obtain six days of construction work through his uncle.  

As previously noted, the matter was remanded to obtain new examinations.  In his October 2016 VA heart examination, the examiner found that the Veteran's heart condition did not impact his ability to work.  She noted that the Veteran is able to do a job that would "require sitting for longer periods, a job that would require the use of a phone, or a job that would require use of the computer for up to thirty minutes without a break."  Physically she found that the Veteran was able to climb two flights of stairs, walk for distances up to a half mile, and lift objects up to thirty pounds.  She noted that the Veteran's prior job working maintenance is not limited by his heart condition.

In his October 2016 VA PTSD examination, the examiner noted that the Veteran had not worked in five years.  The examiner found that the Veteran's PTSD resulted in depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  Occupationally, the examiner found that the Veteran would likely have significantly more difficulty than the average person tolerating a noisy or crowded setting, or one with movement and noise behind him, in maintaining a competitive workplace, and in dealing with the public, all due to Veteran's PTSD arousal symptoms alone.  His depressive symptoms would make it a problem for him to muster his full resources on a daily basis to manage a consistent work output.

The lay and medical evidence in this case demonstrate that the Veteran's service-connected disabilities do not allow the Veteran to obtain a substantially gainful occupation.  The Board noted that the Veteran's entire employment history has consisted of him working in a physical occupation.  While the VA heart examiner indicated that the Veteran's prior job working maintenance is not limited by his heart condition, she also found that the Veteran was limited to being able to climb two flights of stairs, walk for distances up to a half mile, and lift objects up to thirty pounds.  Her conclusions indicate that the Veteran's heart condition does in fact limit the Veteran's ability to perform physical labor.  Furthermore, the examiner explained that the Veteran would be able to work in a position that requires sitting for longer periods, a job that would require the use of a phone, or a job that would require use of the computer for up to thirty minutes without a break - all sedentary positions; however, a review of the Veteran's employment history does not indicate that he has worked in a sedentary position.  His education and employment history suggests that he would be ill equipped to work in such a position.  Additionally, the VA PTSD examiner found that the Veteran would likely have significantly more difficulty than the average person tolerating a noisy or crowded setting, or one with movement and noise behind him, in maintaining a competitive workplace, and in dealing with the public.  The Veteran had worked in a boiler room setting, a noisy environment, for over thirty years.  It follows that his PTSD would prevent him from being effectively employed as a boiler operator.  Furthermore, the only other employment that the Veteran has obtained is construction work, which once again is a noisy environment.  The Veteran's inability to tolerate a noisy setting does not allow the Veteran to obtain gainful employment.  

Additionally, the Veteran only has one year of college experience and additional HVAC training, which severely impacts the amount of positions that he would be qualified for.  With limited education and diminished physical abilities, the Veteran is unlikely to find an occupation that is similar to a boiler room operator.  Thus, it seems that the Veteran's service-connected disabilities make it impossible for the Veteran to follow a substantially gainful occupation.

The Board has considered the Veteran's employment history, education and the evidence of record regarding the service-connected disabilities.  Resolving any doubt in his favor, the Board finds that the Veteran's service-connected disabilities, result in an inability to obtain or retain substantially gainful employment based on the Veteran's past work experience.  As such, the Board concludes that entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


